DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Filing Receipt
	The present filing receipt appears to be in correct, since it is missing the benefit claim information. Applicant may need to request a corrected filing receipt.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR101104923) [hereinafter Kim].
Kim discloses a carrier film for transferring micro-devices (Figs. 3-5), comprising a load control layer (layer 12a) having a first elastic modulus and having a space partially formed therein (paragraph [0044]), and an adhesive layer (layer 12c) formed on the load control layer and adapted to adhesively attach a micro-device to be transferred to a target substrate thereto, the adhesive layer having a second elastic modulus smaller than the first elastic modulus (paragraph [0039]), wherein the load control layer inherently has a first zero-stiffness region in which a first 
	Regarding claim 2, Kim discloses a displacement control layer (layer 12b) interposed between the load control layer and the adhesive layer, the displacement control layer having a third elastic modulus greater than the first elastic modulus (paragraph [0038]).
Claim 4 recites “a starting strain of the first strain section is adjusted depending on a thickness of the load control layer with the first stress maintained” is a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Kim clearly teaches all the structural limitations of the claimed carrier film. Accordingly, the carrier film of Kim is capable of performing the intended use recited in claim 4. 
Regarding claim 5, Kim discloses the space in the load control layer being formed in a porous shape (paragraph [0044]).

Allowable Subject Matter
Claims 3 and 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781